Case: 17-50343      Document: 00514208464         Page: 1    Date Filed: 10/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-50343                                FILED
                                  Summary Calendar                       October 24, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
NEVAREZ LAW FIRM, P.C.,

              Plaintiff - Appellant

MICHAEL R. NEVAREZ

              Intervenor

v.

J. L. R., A Minor; JOSE LUIS ROJAS, also known as Jose Rojas, also known
as Jose Rodriguez, also known as Jose Luis Rodriguez, also known as Jose L.
Rojas; ARTEMIO JAYME; VIVIANA JAYME; MARCO AURELIO JAYME;
M. J., A Minor; G. J., A Minor; TATIANA JAYME,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3-15-CV-297




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM:*


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50343   Document: 00514208464     Page: 2   Date Filed: 10/24/2017



                                No. 17-50343
     The court has carefully considered this appeal in light of the briefs, oral
argument, and pertinent portions of the record. Having done so, we find no
error of law or reversible error of fact.   The district court’s judgment is
AFFIRMED for essentially the same reasons articulated by that court.
     Motion to supplement the record DENIED.




                                      2